 


 HCON 222 ENR: Recognizing the leadership and historical contributions of Dr. Hector Garcia to the Hispanic community and his remarkable efforts to combat racial and ethnic discrimination in the United States of America.
U.S. House of Representatives
2010-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 222 
 
 
April 21, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing the leadership and historical contributions of Dr. Hector Garcia to the Hispanic community and his remarkable efforts to combat racial and ethnic discrimination in the United States of America. 
 
 
Whereas Dr. Hector Garcia changed the lives of Americans from all walks of life;  Whereas Dr. Hector Garcia was born in Mexico on January 17, 1914, and immigrated to Mercedes, Texas, in 1918;  
Whereas Dr. Hector Garcia is an honored alumnus of the School of Medicine at the University of Texas Medical Branch, Class of 1940;  Whereas Dr. Hector Garcia fought in World War II, specifically in North Africa and Italy, attained the rank of Major, and was awarded the Bronze Star with six battle stars;  
Whereas once the Army discovered he was a physician, Dr. Hector Garcia was asked to practice his profession by treating his fellow soldiers;  Whereas Dr. Hector Garcia moved to Corpus Christi, Texas, after the war, and opened a medical practice; rarely charged his indigent patients, and was recognized as a passionate and dedicated physician;  
Whereas he first became known in south Texas for his public health messages on the radio with topics ranging from infant diarrhea to tuberculosis;  Whereas Dr. Hector Garcia continued his public service and advocacy and became founder of the American G.I. Forum, a Mexican-American veterans association, which initiated countless efforts on behalf of Americans to advance opportunities in health care, veterans benefits, and civil rights equality;  
Whereas his civil rights movement would then grow to also combat discrimination in housing, jobs, education, and voting rights;  Whereas President Kennedy appointed Dr. Hector Garcia a member of the American Treaty Delegation for the Mutual Defense Agreement between the United States and the Federation of the West Indies;  
Whereas in 1967, President Lyndon Johnson appointed Dr. Hector Garcia as alternate ambassador to the United Nations where he gave the first speech by an American before the United Nations in a language other than English;  Whereas Dr. Hector Garcia was named member of the Texas Advisory Committee to the United States Commission on Civil Rights;  
Whereas President Reagan presented Dr. Hector Garcia the Nation’s highest civilian award, the Medal of Freedom, in 1984 for meritorious service to his country, the first Mexican-American to receive this recognition; and  Whereas Pope John Paul II recognized him with the Pontifical Equestrian Order of Pope Gregory the Great: Now, therefore, be it  
 
That Congress— (1)encourages— 
(A)teachers of primary schools and secondary schools to launch educational campaigns to inform students about the lifetime of accomplishments by Dr. Hector Garcia; and  (B)all people of the United States to educate themselves about the legacy of Dr. Hector Garcia; and  
(2)recognizes the leadership and historical contributions of Dr. Hector Garcia to the Hispanic community and his remarkable efforts to combat racial and ethnic discrimination in the United States of America.   Clerk of the House of Representatives.Secretary of the Senate. 